Name: 93/159/EEC: Commission Decision of 16 February 1993 authorizing Germany and the United Kingdom to provide for exceptions from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in South Africa (Only the German and English texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  Africa;  plant product;  Europe;  agricultural activity
 Date Published: 1993-03-19

 Avis juridique important|31993D015993/159/EEC: Commission Decision of 16 February 1993 authorizing Germany and the United Kingdom to provide for exceptions from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in South Africa (Only the German and English texts are authentic) Official Journal L 067 , 19/03/1993 P. 0024 - 0026COMMISSION DECISION of 16 February 1993 authorizing Germany and the United Kingdom to provide for exceptions from certain provisions of Council Directive 77/93/EEC in respect of potatoes for human consumption originating in South Africa (Only the German and English texts are authentic)(93/159/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 77/93/EEC of 21 December 1976 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), as last amended by Directive 92/103/EEC (2), and in particular Article 14 (3) thereof, Having regard to the request made by Germany and the United Kingdom, Whereas under the provisions of Directive 77/93/EEC, potato tubers for human consumption originating in South Africa may in principle not be introduced into the Community because of the risk of introducing exotic potato diseases unknown in the Community; Whereas information supplied by South Africa and collected in that country during a mission carried out in 1991 has shown that there is a good reason to believe that, in South Africa, potatoes can be grown under adequate health conditions and that, at present, there are no sources for the introduction of exotic potato diseases; whereas South Africa has moreover implemented adequate health and quality standards in the potato production; Whereas it can therefore be established, on the basis of the information available at present, that there is no risk of harmful organisms spreading, provided that certain special technical conditions are complied with; whereas the Commission will ensure that the South African authorities make available all technical information which is necessary to monitor the functioning of the protective measures required under these technical conditions; whereas the potatoes are introduced at a time when they cannot influence the health status of potato products in the Community; Whereas the requesting Member States should therefore be authorized to provide for derogations in respect of potatoes for human consumption originating in South Africa, under the aforementioned special technical conditions, for the forthcoming potato season; whereas this system will be reconsidered, on the basis of an assessment of the technical information to be provided by the South African authorities and of the results of monitoring to be carried out on potatoes introduced into the Community pursuant to this Decision; Whereas the provisions laid down in the annexes to Directive 77/93/EEC have been subjected to a review taking into account a pest risk assessment to adapt the relevant provisions to the Single Market concept; Whereas the pest risk assessment has been the basis for an amendment and revision of the relevant provisions of the said Directive; Whereas, however, according to the provisions of Council Directive 91/683/EEC (3) Member States shall bring into force the laws, reglations or administrative provisions necessary to comply with Directive 91/683/EEC six months after the revision of Annex I to V to Directive 77/93/EEC; Whereas it appears that the revision has been delayed; Whereas the authorization is applicable without prejudice to the abolition of the intra-Community border controls from 1 January 1993; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Germany and the United Kingdom are hereby authorized to provide, under the conditions laid down in paragraph 2, for exceptions from Article 4 (1) of Directive 77/93/EEC, with regard to the prohibitions referred to in Part (9a) of Annex III thereto for potatoes for human consumption originating in South Africa, with a view to marketing them in their respective territories or between them. 2. The following specific conditions shall be satisfied: (a) the potatoes shall be potatoes for human consumption; (b) they shall have been grown from seed potatoes certified in the South African seed potato certification scheme or from seed potatoes certified in one of the Member States; (c) they shall have been grown in defined areas where Pseudomonas solanacearum (Smith) Smith has not been detected; (d) regular planned monitoring of imports into South Africa and of seed potatoes and ware potatoes marketed within South Africa is continued by means of examination and testing of represenative samples by scientifically recognized methods for Clavibacter michiganensis (Smith) Davis et al. ssp. sepedonicus (Spieckermann et Kotthoff) Davis et al., Pseudomonas solanacearum (Smith) Smith and potato spindle tuber viroid; (e) they shall have been handled by machinery which is reserved for them or which has been disinfected in an appropriate manner after each use for other purposes; (f) they shall be packed either in new bags or in containers which have been disinfected in an appropriate manner; and an official label shall be applied to each bag or container, bearing the information specified in Annex I; (g) prior to export the potatoes shall have been cleaned free from soil, leaves and other plant debris; (h) on arrival, at least two samples of 200 tubers shall be drawn by the importing Member State from each consignment of 50 tonnes or part thereof, of imported potatoes for appropriate testing for the presence of harmful organisms, in the official laboratory of the importing Member State. The harmful organisms concerned and the details of testing shall be determined in agreement with the Commission and with the plant protection organizations of the Member States. Article 2 1. The authorization granted in Article 1 shall apply in the period between 15 January and 30 April 1993. 2. The authorization shall be revoked if it is established that the conditions laid down in Article 1 (2) have been insufficient to prevent the introduction of harmful organisms or have not been complied with. Article 3 The Member States concerned shall provide the Commission and the other Member States with information on the amounts imported pursuant to this Decision and with a technical report of any official examinations carried out pursuant to Article 1 (2) (h); copies of each phytosanitary certificate shall be transmitted to the Commission. Article 4 This Decision is addressed to the Federal Republic of Germany and the United Kingdom. Done at Brussels, 16 February 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 20. (2) OJ No L 363, 11. 12. 1992, p. 1. (3) OJ No L 376, 31. 12. 1991, p. 29. ANNEX Information required on the label (referred to in Article 1 (2) (f)) 1. Name of the authority issuing the label 2. Name of the exporters' organization 3. Indication 'South African potatoes for human consumption' 4. Variety 5. Province of production 6. Size 7. Declared net weight 8. Indication 'In accordance with EEC requirements 1993' 9. A mark printed or stamped on behalf of the South African plant protection service